ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that SCOTT J. MA-RUM of MORRISTOWN, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
*626And the Disciplinary Review Board having further concluded that prior to reinstatement, respondent should be required to complete the Skills and Methods Course offered by the Institute for Continuing Legal Education and that on reinstatement, respondent should be required to practice under supervision for a period of two years;
And the Court having concluded that the record demonstrates a need for respondent to take a course in law office management;
And good cause appearing;
It is ORDERED that SCOTT J. MARUM is suspended from the practice of law for a period of one year, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he has successfully completed a course in law office management given by the Institute for Continuing Legal Education; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.